FILED
                                                                            MAR 12 2019
                           NOT FOR PUBLICATION
                                                                        SUSAN M. SPRAUL, CLERK
                                                                          U.S. BKCY. APP. PANEL
                                                                          OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. CC-18-1227-SFL

WENDY TEJEDA,                                        Bk. No. 2:17-bk-10155

                    Debtor.                          Adv. No. 2:17-ap-01308

WENDY TEJEDA,

                    Appellant,

v.                                                    MEMORANDUM*

SORAYDA VELASQUEZ,

                    Appellee.

                  Argued and Submitted on February 21, 2019
                           at Pasadena, California

                               Filed – March 12, 2019

               Appeal from the United States Bankruptcy Court
                    for the Central District of California



         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value. See 9th Cir. BAP Rule 8024-1.
              Honorable Ernest M. Robles, Bankruptcy Judge, Presiding



Appearances:          Metu C. Ogike argued for appellant; Paul J Estuar of
                      Legal Aid Foundation of Los Angeles argued for appellee.



Before: SPRAKER, FARIS, and LAFFERTY, Bankruptcy Judges.



                                 INTRODUCTION

          Prior to her chapter 71 bankruptcy filing, debtor Wendy Tejeda was

Sorayda Velasquez’s landlord. The landlord-tenant relationship ended

badly. Velasquez and her three minor children lived in the apartment for

roughly three years; however, during the last nine months they lived there,

the apartment had no running water. Eventually, Velasquez and her

children vacated the premises. After Tejeda commenced her bankruptcy

case, Velasquez filed a nondischargeability complaint under § 523(a)(6)

alleging that, in order to induce Velasquez to move, Tejeda had refused to

reconnect water service to the apartment after the water company had shut

it off.

          After a one-day bench trial, the bankruptcy court determined that the



          1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.

                                           2
harm Velasquez and her children suffered while living in the apartment

without water constituted willful and malicious injury within the meaning

of § 523(a)(6).

      Tejeda appeals from the nondischargeability judgment. She makes

several different arguments on appeal, but her arguments were not raised

in the bankruptcy court, lack merit, or both. Accordingly, we AFFIRM.

                                        FACTS

      Tejeda owned a five-unit apartment complex in Los Angeles,

California. In September 2012, Tejeda leased to Velasquez a two-bedroom

apartment in the complex on a month-to-month basis.2 As part of the lease,

Tejeda agreed to provide Velasquez’s utilities, including water, gas and

electricity. This made sense because multiple units, including Velasquez’s,

were connected to a single water meter and a single electric meter.3

      According to Tejeda, Velasquez was supposed to pay monthly rent of

$1,100, and that amount never changed. Tejeda further insists that

Velasquez stopped paying rent in August 2012 (actually before Velasquez


      2
         The parties disagree as to whether the lease was oral or written. Regardless,
there appears to be no dispute that Tejeda leased the apartment to Velasquez on a
month-to-month basis and that utilities were included in the lease. The bankruptcy
court found the lease to be oral. This finding is not challenged on appeal. Nor are the
basic lease terms referenced above.
      3
        Velasquez did not testify regarding whether there were multiple gas meters or a
single gas meter for the complex. When Tejeda was asked that question, she stated that
she did not know.

                                            3
says she moved in) and that she never paid any rent afterwards. She claims

that all of the tenants in the complex, acting “in cahoots,” stopped paying

rent at the same time. She posits that they all felt free to ignore their rent

payment obligations at that point because her husband had left her and

was no longer collecting the rent for her.

      Velasquez tells a much different story regarding rent. She maintains

that things went well with her apartment for roughly a year. She duly paid

$975 rent in cash, in person, to Tejeda or her husband. Then, after about a

year, she came home one night, and there was no electricity in her

apartment. She contacted Tejeda, who told her that she had disconnected

the electrical service because one of the other tenants was not paying rent.

Tejeda declined to take any steps to reconnect the electrical service. Instead,

she told Velasquez that, if she was unhappy, she should move. Velasquez

was forced to open an electrical service account in her own name. This was

particularly problematic because of the shared electric meter. As a result,

Velasquez was forced to pay for electric consumption for herself and for

several other tenants in the complex. According to Velasquez, Tejeda

granted her a $100 per month rent reduction – from $975 to $875.

Unfortunately, this reduction did not cover the increased cost of paying the

electric bill covering several tenants, and she was too afraid to ask the other

tenants to share the cost.

      A few months after the electrical service interruption, the gas to


                                        4
Velasquez’s apartment was turned off. Once again, Velasquez called Tejeda

seeking to have the gas service resumed. Again, Tejeda declined to take

any steps to resume the gas service. Instead, Tejeda advised Velasquez that

she should put the gas service account in her own name, like she had done

with the electrical service account. Tejeda again told Velasquez to move if

she did not like this. Unlike with the electrical service adjustment, there

was no agreed-upon reduction in the amount of Velasquez’s monthly rent

after she took over the gas service account.4

      According to Velasquez, she continued to pay rent to Tejeda until the

water service to her apartment was turned off in December 2014. As

Velasquez tells it, she learned from one of the public assistance

organizations she contacted at the time that she was not obliged to pay any

rent so long as no running water was available in her apartment. On the

other hand, Velasquez insists that she was ready, willing and able to

resume making her rent payments as soon as the water service to her

apartment resumed. She said she told Tejeda this. In response, however,

Velasquez says that Tejeda indicated she had no intention of restoring the

      4
        Neither party produced any documentary evidence to support their respective
claims regarding rent. The written lease presented into evidence did not help pin down
the amount of rent Velasquez was supposed to pay. Both parties acknowledged that the
amount of rent specified in the written lease – $653 – did not reflect the amount of
monthly rent Velasquez actually owed. Instead, the $653 was the maximum amount of
rent Velasquez could agree to pay and still qualify for a one-time public assistance
benefit payment of $653. Apparently, Velasquez and Tejeda initially worked together to
fabricate a false lease agreement to help Velasquez qualify for the benefit payment.

                                          5
water service. Instead, Tejeda told Velasquez that she did not want the

apartment complex anymore and that she wanted all of the tenants to

leave. When Velasquez told Tejeda she needed to restore the water service,

Tejeda supposedly refused and told Velasquez: “No, Sorayda [Velasquez],

I have been telling you for a time to go find some other place to live. I don’t

know why you keep insisting on staying if you know what’s going on there

. . . .” Tejeda also supposedly told Velasquez: “If you don’t feel good there,

I’ve been telling you for a while that it’s better that you leave.” Tejeda

denies ever having told Velasquez that she should move and denies having

shut off the water to force tenants to move.5

      One of the public assistance agencies Velasquez contacted, Strategic

Actions for a Just Economy (aka SAJE), notified the Los Angeles County


      5
         It is worth mentioning that Tejeda ceased paying for water to the complex in
February 2013, long before water service was disconnected in December 2014. Between
those two dates, other tenants assumed responsibility for the water service account.
Something changed around December 2014 that caused the water utility, Golden State
Water Company, to disconnect the water supply. Two reasons were posited at trial:
(1) the water service account in the name of one of the other tenants had a $6,000
balance due; and (2) someone allegedly had tampered with the water meter. Whatever
the reason, Velasquez testified that Golden State refused to permit her to transfer the
water service account into her name, apparently telling her that only the owner could
do so. Tejeda testified that she spoke with Golden State and that she also tried to
reconnect the water service but that Golden State refused unless she paid the
outstanding $6,000 water bill. Tejeda testified that she could not afford to do so. The
bankruptcy court did not believe that Tejeda ever contacted Golden State or that she
ever tried to restore the water service. Nor did the court believe that Golden State
insisted on Tejeda paying the $6,000 owed on someone else’s water bill before it would
restore water service to the complex.

                                           6
Department of Public Health about the lack of running water in the

complex. The health department arranged for a meeting in early January

2015 and informed Tejeda by phone that she needed to appear and explain

why her apartment complex had no running water. The parties’ accounts of

what transpired at the meeting differ. Velasquez testified that the health

department employee presiding at the meeting told Tejeda she could be

fined if she did not provide water service to the building. In response,

Tejeda supposedly said “I prefer to pay the fine, but I want everybody to

leave.”

      After the meeting, Tejeda and Velasquez met by chance in the

parking garage. Velasquez claims Tejeda told her she had called the social

workers and that she should move because they otherwise would take her

kids away. Tejeda denies telling Velasquez this. She further maintains that

she only called the Department of Child and Family Services because the

health department told her to.

      In March 2015, Velasquez and her children sued Tejeda, her husband

and the water utility company in the Los Angeles County Superior Court.

Among other things, the lawsuit sought damages and restoration of water

service to Velasquez’s apartment. Velasquez vacated the apartment in fall

of 2015. The lawsuit was still pending when Tejeda commenced her

chapter 7 bankruptcy case in January 2017.

      Velasquez filed her nondischargeability complaint in June 2017. She


                                      7
sought to have excepted from discharge the damages she and her family

suffered as a result of having to live without water from December 2014

until she vacated the apartment. In May 2018, the bankruptcy court held a

trial, at which Velasquez and Tejeda testified. Velasquez offered

compelling testimony regarding the hardships her family endured having

to live without running water. She testified that the lack of running water

interfered with her autistic son’s home therapy and with his daily routine.

She also testified that the absence of running water was a frustration and

an emotional strain on the entire family. She recounted her struggles to

provide her family with water by hauling up to her second-floor apartment

five gallon containers full of water and how she no longer could make

home-cooked meals for her children. She further recounted how they

would pay to bathe at the house of a friend. After the close of evidence, the

bankruptcy court took the matter under submission.

      In August 2018, the bankruptcy court issued a memorandum

decision ruling in favor of Velasquez on her § 523(a)(6) claim. The

bankruptcy court credited Velasquez’s version of events and found Tejeda

not credible. More specifically, the court did not believe Tejeda’s claims

that she tried to restore water to the complex. Tejeda had explained that

Golden State had told her it would cost $6,000 to restore the water service

and that she was unable to pay that much due to her poor financial

condition. However, the court found Tejeda failed to restore water service


                                      8
as part of an effort to coerce all of the tenants, including Velasquez and her

chidren, to move out of their apartments. Based on Velasquez’s willingness

to stay and pay rent, the court also found that Tejeda could afford to

restore water service and pay the monthly water bill.

      As for damages, the bankruptcy court awarded Velasquez statutory

damages under Cal. Civ. Code 789.3(c) of $100 per day for 280 days

($28,000). The bankruptcy court explained that the $100 per day maximum

daily amount of statutory damages fit the harm Velasquez and her children

suffered as a result of being forced to live without running water. The court

awarded Velasquez no other damages or attorney’s fees.

      The bankruptcy court entered its nondischargeability judgment on

August 7, 2018. Tejeda timely appealed.

                              JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(2)(I). We have jurisdiction under 28 U.S.C. § 158.

                                   ISSUES

1.    Did the bankruptcy court commit reversible error when it found that

      Tejeda sought to force Velasquez to move by refusing to provide

      water service to her apartment?

2.    Did the bankruptcy court abuse its discretion by admitting into

      evidence Tejeda’s entire deposition transcript?

3.    Did the bankruptcy court abuse its discretion by admitting into


                                       9
      evidence testimony regarding utilities other than water?

4.    Did the bankruptcy court commit reversible error by not offsetting

      against the damages the rent Velasquez allegedly owed to Tejeda?

5.    Did the bankruptcy court unconstitutionally apply Cal. Civ. Code

      § 789.3 in awarding statutory damages of $100 per day?

                           STANDARD OF REVIEW

      In nondischargeability actions, the ultimate question of whether a

claim is dischargeable is a mixed question of fact and law reviewed de

novo. Carrillo v. Su (In re Su), 290 F.3d 1140, 1142 (9th Cir. 2002). However,

when the appellant challenges the bankruptcy court’s factual findings in

the action, those are reviewed under the clearly erroneous standard. Id.

Legal rulings in the action are reviewed de novo. Id.

      The bankruptcy court’s evidentiary rulings are reviewed for an abuse

of discretion and will not be disturbed in the absence of prejudice and

timely objection. Price v. Kramer, 200 F.3d 1237, 1252 & n.17 (9th Cir. 2000);

Van Zandt v. Mbunda (In re Mbunda), 484 B.R. 344, 351–52 (9th Cir. BAP

2012), aff'd, 604 F. App’x 552 (9th Cir. 2015). The bankruptcy court abuses

its discretion if it applies an incorrect legal rule or its factual findings are

illogical, implausible or without support in the record. See TrafficSchool.com,

Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011) (citing United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).




                                         10
                                 DISCUSSION

      Tejeda has not challenged the legal standard the bankruptcy court

applied to except her debt from discharge under § 523(a)(6). Nonetheless,

we briefly restate the law governing § 523(a)(6) claims.

      Section 523(a)(6) excepts from discharge those debts arising from a

debtor’s willful and malicious injury of another. An injury is considered

willful when the debtor had a subjective intent to injure the plaintiff or a

subjective belief that injury was substantially certain to occur. Ormsby v.

First Am. Title Co. of Nevada (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir.

2010) (citing In re Su, 290 F.3d at 1142). An injury is considered malicious

when it “involves (1) a wrongful act, (2) done intentionally, (3) which

necessarily causes injury, and (4) is done without just cause or excuse.”

Ormsby, 591 F.3d at 1206 (quoting Petralia v. Jercich (In re Jercich), 238 F.3d
1202, 1209 (9th Cir. 2001)). In addition to these elements, § 523(a)(6) does

not apply unless the debtor’s conduct is tortious under applicable

nonbankruptcy law. Lockerby v. Sierra, 535 F.3d 1038, 1041 (9th Cir. 2008).

Tejeda has not disputed that the bankruptcy court found her liable for

tortious conduct under state law. As the bankruptcy court held, California

landlords can be held liable in tort for not furnishing their tenants with

habitable dwellings. Stoiber v. Honeychuck, 101 Cal. App. 3d 903, 918–19

(1980). Premises without running water are considered uninhabitable. Cal.

Civ. Code § 1941.1(a)(3).


                                        11
        Tejeda has raised five issues on appeal. One concerns the sufficiency

of the evidence relating to Tejeda’s intent, two concern evidentiary issues,

and the final two concern the court’s monetary award. We address each in

turn.

A.      Tejeda’s Intent.

        On the one hand, Tejeda asserts in her appeal brief that there are no

disputed factual issues. On the other hand, she claims there was no

evidence in the record supporting the bankruptcy court’s findings: (1) that

she intentionally injured Velasquez; and (2) that she purposefully refused

to take the steps necessary to resume water service to Velasquez’s

apartment in order to harm her and coerce her to move. This argument is

quintessentially a factual argument. We may reverse the bankruptcy

court’s intent findings only if they were illogical, implausible or without

support in the record. Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th

Cir. 2010).

        Tejeda’s intent argument lacks merit. It relies exclusively on her own

version of events. She ignores the fact that the bankruptcy court credited

Velasquez’s version of events and found Tejeda not credible. We must

“give great deference” to factual findings based on witness credibility

because the bankruptcy court had the opportunity to assess “‘variations in

demeanor and tone of voice that bear so heavily on the listener’s

understanding of and belief in what is said.’” Id. (citing Anderson v. City of


                                       12
Bessemer City, 470 U.S. 564, 575 (1985)). Furthermore, Tejeda fails to explain

how the bankruptcy court’s reliance on Velasquez’s testimony in making

its intent finding was illogical, implausible, or factually unsupported in the

record.

      Velasquez’s trial testimony provided ample evidence to support the

bankruptcy court’s inference that Tejeda refused to restore water service to

Velasquez’s apartment for the purpose of inducing her to move. According

to Velasquez, as each one of her utilities was disconnected, Tejeda told her

to move if she did not like it. Velasquez also recounted Tejeda’s comments

at the department of health meeting, which are telling. When threatened at

the meeting with a fine unless she provided running water to her tenants,

Tejeda said: “I prefer to pay the fine, but I want everybody to leave.”

Immediately after the meeting, Tejeda told Velasquez: “You should leave,

Sorayda, because I already called the social workers and they’re going to

take your kids away.” It was not illogical or implausible for the bankruptcy

court to infer from these statements that Tejeda refused to arrange for the

water to be turned back on in the apartment complex as a means of

coercing her tenants to move.

      One of the main themes of Tejeda’s testimony was that she was too

poor to reconnect the water service. She claimed that none of the tenants

had been paying rent, including Velasquez, since August 2012. She further

claimed that she contacted Golden State about resuming water service but


                                      13
they refused to do so unless she paid $6,000 in past due water bills incurred

while the water service for the complex was in one or more of the tenants’

names. The bankruptcy court found this testimony not credible for a

number of reasons. Among other things, the court noted that Tejeda’s

testimony about her efforts to restore water service was cursory. The court

concluded that the testimony was not believable because, had Tejeda

actually contacted Golden State, it would have expected her testimony

regarding that contact to be much more detailed. The court further noted

that Tejeda’s trial testimony on this point was at odds with her deposition

testimony. During her deposition, Tejeda claimed she could not recall ever

contacting Golden State.

     As for Tejeda’s testimony that Velasquez didn’t pay any rent from

and after August 2012, the bankruptcy court instead chose to believe

Velasquez’s testimony that she paid rent until her water was disconnected

in December 2014. The bankruptcy court also credited Velasquez’s

statement that she was ready, willing and able to resume her rent

payments as soon as water service resumed. The bankruptcy court further

found that, had Tejeda restored the water service, the monthly water bill

would have been substantially less than Velasquez’s monthly rent

payments, so there was no legitimate reason why Tejeda could not afford

to restore water service to the complex.

      “Where there are two permissible views of the evidence, the fact


                                     14
finder’s choice between them cannot be clearly erroneous.” Anderson, 470
U.S. at 574. In short, Tejeda has not persuaded us that any of the

bankruptcy court’s intent-related findings were clearly erroneous.

B.    Admission Of Tejeda’s Deposition Transcript.

      Tejeda also argues that the bankruptcy court committed reversible

error when it sua sponte admitted into evidence the entire transcript from

Tejeda’s November 23, 2016 deposition. Tejeda contends on appeal that the

court had no authority sua sponte to admit the deposition transcript into

evidence. Tejeda construes Civil Rule 32(a) (made applicable in adversary

proceedings by Rule 7032) as only permitting the parties to move into

evidence deposition transcripts. But Tejeda cites no authority to support

her strict construction of Civil Rule 32(a).

      Generally speaking, trial courts enjoy significant discretion in

deciding whether to admit party deposition transcripts used by the adverse

party. See Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 914 (9th Cir.

2008); Mark IV Props., Inc. v. Club Dev. & Mgmt. Corp., 12 B.R. 854, 859

(Bankr. S.D. Cal. 1981); see also Hub v. Sun Valley Co., 682 F.2d 776, 778 (9th

Cir. 1982) (“Because the underlying objective is efficiency at trial without

jeopardizing accurate fact finding, the district court is usually in the best

position to decide whether a prior deposition should be admitted.”).

      More importantly, Tejeda failed to object when the bankruptcy court

announced that it was going to admit the deposition transcript into


                                        15
evidence. If Tejeda had objected, the bankruptcy court easily could have

addressed Tejeda’s concern by asking Velasquez if she wanted to move for

admission of the transcript into evidence. Regardless, by failing to object

during the trial, Tejeda forfeited this objection and cannot raise it for the

first time on appeal. See Price, 200 F.3d at 1251-52; Ocwen Loan Servicing,

LLC v. Marino (In re Marino), 577 B.R. 772, 786 (9th Cir. BAP 2017).

C.    Admission Of Testimony Regarding Utilities Other Than Water.

      During Velasquez’s cross-examination of Tejeda, Velasquez asked

Tejeda questions about electric and gas utility service. After several such

questions, Tejeda’s counsel objected to this line of questioning, as follows:

“Objection, Your Honor. This is beyond the scope. Talking just about

water. Providing – provision of water, Your Honor. This is beyond the

scope of the water service.” Counsel did not state whether this line of

questioning was beyond the scope of direct examination, the pretrial order,

or both.

      The bankruptcy court overruled the objection. The bankruptcy court

did not specify the basis for its evidentiary ruling. It merely stated that it

was going to give Velasquez “some leeway” to ask questions about utilities

other than water. After several more questions about electricity and gas,

Velasquez moved on to other lines of inquiry.

      As a threshold matter, its is quite doubtful that the bankruptcy

court’s admission of this testimony caused any prejudice to Tejeda.


                                       16
Without prejudice, we will not disturb a bankruptcy court’s evidentiary

ruling. See Price, 200 F.3d at 1252 n.17; In re Mbunda, 484 B.R. at 351–52.

Tejeda answered almost all of these questions about other utilities with

answers like: “I don’t know” or “I don’t remember.” Thus, it is

questionable whether this testimony materially impacted the bankruptcy

court’s findings. We acknowledge that the bankruptcy court generally

relied on Tejeda’s overall lack of knowledge and recollection in finding

Tejeda not credible. But there were many other questions about many other

topics where Tejeda expressed a similar lack of knowledge or recollection.

Accordingly, Tejeda’s testimony regarding the electric and gas utility

services was cumulative in this respect.

      Even if we were to conclude that this evidentiary ruling was

prejudicial, Tejeda’s challenge of it lacks merit. On appeal, Tejeda has

clarified or refined her objection to the admission of this testimony.

According to Tejeda, the bankruptcy court should not have admitted her

testimony because it was beyond the scope of the issues identified in the

pretrial order. As Tejeda puts it, the pretrial order only specifically

referenced factual issues concerning Velasquez’s water service, so any

testimony regarding other utility services went beyond the scope of the

pretrial order. She further points to the order granting her motion in limine

generally limiting the admissibility of evidence to those matters identified

in the pretrial order.


                                       17
      At bottom, the bankruptcy court’s evidentiary ruling on the scope of

the pretrial order and the effect of the order in limine is a question of

construction of the court’s orders. We typically defer to the bankruptcy

court’s interpretation of its own orders, because it is in the best position to

know what it meant when it ruled. Rosales v. Wallace (In re Wallace), 490 B.R.
898, 906 (9th Cir. BAP 2013); see also Hallett v. Morgan, 296 F.3d 732, 739–40

(9th Cir. 2002); Damages for Justice v. Civil Serv. Comm'n of City & Cty. of S.F.,

934 F.2d 1092, 1094 (9th Cir. 1991). Tejeda has offered no explanation why

we should second-guess the bankruptcy court’s construction of its own

orders or why that construction was wrong.

      In any event, we agree with the bankruptcy court’s interpretation.

Tejeda’s urged construction is too narrow. The pretrial order unequivocally

raised the issue of Tejeda’s intent with respect to her failure to reconnect

water service to the apartment complex. The questions that Velasquez

asked about other utilities were relevant to that issue. This relevance is

made apparent by Velasquez’s testimony regarding other utilities.6 In her

testimony, Velasquez recalled Tejeda told her that she was not going to

reconnect gas or electricity and that Velasquez should move if she was

unhappy about this. This testimony tends to show that, with respect to

other utilities, Tejeda harbored the same intent she was found to have with


      6
          When Velasquez was asked questions by her own counsel regarding other
utilities, Tejeda did not object to any of these questions.

                                         18
respect to the water service: an intent to induce her tenants to move by

refusing to provide them with basic utility services. Under these

circumstances, the bankruptcy court did not abuse its discretion by

admitting Tejeda’s testimony regarding utilities other than water.

D.    Damages Issues.

      Tejeda’s damages argument is twofold. First, Tejeda argues that the

bankruptcy court erred by not offsetting the amount of rent Velasquez

allegedly owed her. And second, Tejeda argues that the statutory damages

the bankruptcy court imposed under Cal. Civ. Code § 789.3 were

unreasonable and hence unconstitutional.

      We can easily dispose of Tejeda’s offset argument. Tejeda concedes

that no rent was owing once the water service was disconnected in

December 2014 until Velasquez moved out during the fall of 2015. See Cal.

Civ. Code §§ 1941.1(a)(3), 1942.4(a)(1) (rent not collectible once premises is

rendered uninhabitable because of the absence of running water). Instead,

Tejeda contends that Velasquez owed but did not pay any rent from

August 2012 to December 2014. But we already discussed, above, how the

bankruptcy court credited Velasquez’s version of events and how it found

Tejeda not credible. In the process, the bankruptcy court specifically found

that Velasquez paid her rent until the water service to her apartment was

disconnected in December 2014. We also held above that the bankruptcy

court’s findings in this regard were not clearly erroneous. Because


                                      19
Velasquez already paid her rent for the period in question, there is no

unpaid rent to offset against Velasquez’s damages. Accordingly, we reject

Tejeda’s offset argument.

      Tejeda’s argument challenging the constitutionality of the

bankruptcy court’s application of Cal Civ. Code § 789.3 requires a bit more

discussion.

      Cal. Civ. Code § 789.3(a) provides in relevant part that a landlord

shall not, directly or indirectly, willfully interrupt basic utility services

furnished to a tenant with an intent to terminate the tenant’s occupancy of

a residence under a lease. Cal. Civ. Code § 789.3(c)(2) directs the court to

award the following against any landlord violating the statute:

      (1) Actual damages of the tenant.

      (2) An amount not to exceed one hundred dollars ($100) for
      each day or part thereof the landlord remains in violation of
      this section. In determining the amount of such award, the
      court shall consider proof of such matters as justice may
      require; however, in no event shall less than two hundred fifty
      dollars ($250) be awarded for each separate cause of action.
      Subsequent or repeated violations, which are not committed
      contemporaneously with the initial violation, shall be treated as
      separate causes of action and shall be subject to a separate
      award of damages.

      The bankruptcy court did not award any actual damages to

Velasquez. Instead, after considering the nature and extent of the harm

Tejeda inflicted on Velasquez and her children, the court imposed the

                                        20
maximum statutory damages of $100 per day for 280 days. On appeal,

Tejeda has not challenged the amount of days the damages were imposed.

But she does challenge the rate imposed of $100 per day. Tejeda claims this

rate was unconstitutional as applied to her. To support this argument,

Tejeda relies on Hale v. Morgan, 22 Cal. 3d 388 (1978). In Hale, the California

Supreme Court held that, under the circumstances presented, the trial court

had applied Cal. Civ. Code § 789.3 in an unreasonable and unconstitutional

manner by imposing a $17,300 award. Id. at 392.

      However, Hale is distinguishable. First of all, at the time Hale was

decided, the $100 per day provision under Cal. Civ. Code § 789.3 was

mandatory rather than discretionary. As a result, the Hale court expressed

the concern that the statutory damages provision could be used as a sword

rather than a shield. As the Hale court reasoned,

      section 789.3 permits the occasional experienced and designing
      tenant to ambush an unknowing landlord converting the single
      wrongful act of the latter into a veritable financial bonanza.
      Such a tenant may readily choose to endure the undoubted
      hardship of no utility service in return for a sure and certain
      reward accumulating at $3,000 per month; the size of the
      instant award demonstrates the potential for abuse.

Id. at 403–04. After Hale was decided, the California legislature amended

the statute to provide courts with discretion over the size of the award by

directing the trial court to impose an amount “not to exceed” $100 per day

and directing the court to consider “proof of such matters as justice may


                                      21
require” for purposes of determining the amount of the award. See Kinney

v. Vaccari, 27 Cal. 3d 348, 356 n.6 (1980) (explaining 1979 amendments to

statute).

      Second, the facts of Hale are markedly different. There, a landlord

owned and operated a mobile home park in South Lake Tahoe even though

he resided in San Francisco. Hale, 22 Cal. 3d at 393. The plaintiff tenant

moved his 35-foot mobile home into the park without the landlord’s

knowledge and consent. Id. Afterwards, the parties agreed to a rent of $65

per month, but for the next three months, the tenant failed to pay rent. Id.

The landlord in May 1975 disconnected the water and electrical lines to the

tenant’s mobile home. Id. Thereafter, the tenant alternately lived in his

mobile home or at his sister’s residence until November 1975, when he

removed his mobile home from the park. Id. Under these circumstances,

the Hale court held that the mandatory imposition of $100 per day was

arbitrary and unreasonable and, hence, unconstitutional. Id. at 404-05.

      The dispute between Velasquez and Tejeda is more like Kinney, 27
Cal. 3d at 354-55. In Kinney, the California Supreme Court upheld an award

of $36,000 under Cal. Civ. Code § 789.3 ($100 per day, times 6 residential

units affected, times 60 days). Id. at 354-57. In holding constitutional the

application of the statute in that case, the Kinney court considered all of the

surrounding circumstances but particularly focused on the following three

factors: (1) the landlord’s motivations for his violative conduct; (2) the


                                       22
tenants’ efforts to mitigate damages; and (3) the egregious nature of the

impact on the tenants arising from the violation of the statute. Id. at 353-55.

      In Kinney, the defendant landlord told the tenants he intended to

“throw the bums out” and that he would turn off the gas service to their

rental units beginning February 1 unless they moved. Id. at 351. The rental

units were without gas throughout February and March, even though it

was the middle of winter and the lack of gas left the tenants and their

minor children exposed to extreme cold. Id. at 355. Nor could the landlord

in Kinney blame the disconnection of the gas on insufficient funds. The

California Supreme Court noted that the amount of rent the tenants paid in

January was more than enough to pay the gas bill. Id. at 354.

      As for their mitigation efforts, the tenants in Kinney continued to

tender their rent even though the gas already had been shut off. The

landlord refused to accept it or to turn back on the gas. The tenants also did

everything in their power independently to restore gas to their units. Id. at

354-55. When their efforts to work directly with the gas company failed,

within a week of gas service being terminated, the tenants sued the

landlord and sought an injunction to restore gas service to the units. Id.

      Velasquez’s and Tejeda’s conduct is reminiscent of Kinney. The

bankruptcy court found that, before the water was disconnected, Velasquez

had been regularly paying more than enough rent to pay for the cost of the

water service. After water service was disconnected, Velasquez first tried to


                                       23
work directly with Tejeda to persuade her to resume water service. When

those efforts failed, she worked with various public assistance

organizations and the Los Angeles County Department of Public Health as

part of her further efforts to persuade Tejeda to restore water service. When

those efforts failed, Velasquez sued Tejeda and sought an injunction to

restore water service.

      Nor can there be any legitimate doubt as to Tejeda’s motivations,

particularly in light of the bankruptcy court’s findings. Tejeda repeatedly

told Velasquez she should move if she did not like the existing

circumstances at the apartment complex. She further told a health

department employee that she would rather be fined than restore water to

the complex and that she wanted all the tenants to leave. Finally, Tejeda

told Velasquez that, if she didn’t move, the social workers were going to

take her children away from her.

      As for the egregiousness of the harm caused by Tejeda’s conduct, we

already have recounted Velasquez’s testimony demonstrating the physical

and emotional toll being in an apartment without running water had on

her and her children. Velasquez also made it clear through her testimony

that if she had possessed any means and ability to move elsewhere, she

would have done so, as her adolescent daughter had urged her.

      In sum, the circumstances of this case distinguish it from Hale and

justify following Kinney. The bankruptcy court did not apply the statutory


                                     24
damages provision in an unreasonable or unconstitutional manner.

                             CONCLUSION

     For the reasons set forth above, we AFFIRM the bankruptcy court’s

judgment pursuant to § 523(a)(6).




                                    25